 

Exhibit 10.5

SORRENTO THERAPEUTICS, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
May 9, 2017 (the “Effective Date”), is made by and between Sorrento
Therapeutics, Inc., a Delaware corporation (together with any successor thereto,
the “Company”), and Henry Ji, Ph.D. (the “Executive”) (collectively referred to
herein as the “Parties”).

WHEREAS, Executive and the Company mutually desire to set forth the terms and
conditions upon which the Company will compensate Executive for his services as
an employee following the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.

Employment.

(a)General.  From and after the Effective Date, the Company shall employ
Executive and Executive shall be employed by the Company, for the period and in
the position set forth in this Section 1, subject to the other terms and
conditions herein provided.

(b)Employment Term.  The initial term of employment under this Agreement (the
“Initial Term”) shall commence on the Effective Date and continue for three (3)
years.  On the expiration of the Initial Term, and each year thereafter, this
Agreement shall renew automatically for an additional twelve (12) months (any
such twelve (12) month extension, once in effect, along with the Initial Term,
the “Term”) unless either Party provides written notice of non-renewal to the
other Party at least three (3) months in advance of the then scheduled
expiration of the Term.

(c)Position and Duties.  During the Term, Executive shall serve as President and
Chief Executive Officer of the Company with such customary responsibilities,
duties and authority normally associated with such position and as may from time
to time be assigned to Executive by the Board of Directors of the Company (the
“Board”), consistent with such position.  In the performance of such duties,
Executive shall report to the Board.  Executive shall devote substantially all
of Executive’s working time and efforts to the business and affairs of the
Company (which shall include service to its affiliates, if applicable) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the Board (such consent to not be
unreasonably withheld), provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, (iii) serve on the board of directors of not- for-profit or
tax-exempt charitable organizations, and (iv) engage in religious, charitable or
other community or non-profit activities, subject to compliance with this
Agreement and provided that such activities do not materially interfere with
Executive’s performance of Executive’s duties and responsibilities
hereunder.  Executive hereby consents to serve as an officer and/or director of
the Company or any subsidiary or affiliate thereof without any additional salary
or compensation, if so requested

 

 

 

 

--------------------------------------------------------------------------------

 

by the Board.  So long as Executive is serving as the President and Chief
Executive Officer of the Company, he will be nominated to, and if elected by the
stockholders of the Company, be a member of, the Board.  Executive agrees to
observe and comply with the written rules and policies of the Company as adopted
by the Company from time to time, in each case as amended from time to time, and
as delivered or made available to Executive (each, a “Policy”).

2.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of $600,000 per annum (such annual base salary, as it may be adjusted
from time to time, the “Annual Base Salary”).  The Annual Base Salary shall be
paid in accordance with the customary payroll practices of the Company.  Such
Annual Base Salary shall be reviewed (and may be adjusted) from time to time by
the Board or an authorized committee of the Board.

(b)Bonus.  During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board or an authorized committee of
the Board.  Executive’s target annual incentive compensation under such
incentive program shall be 55% of his Annual Base Salary at target performance
(the “Annual Bonus”).  The Annual Bonus payable under the annual incentive
program shall be based on the achievement of individual and Company performance
goals to be determined in good faith by the Board or an authorized committee of
the Board in consultation with Executive.  The Board or an authorized committee
of the Board shall review Executive’s performance on no less than an annual
basis.  Adjustments to Annual Base Salary, Annual Bonus and other compensation,
if any, shall be made by the Board or an authorized committee of the Board in
its discretion; provided, however, that in no event shall the Annual Base Salary
or target Annual Bonus be adjusted downward.  The payment of each Annual Bonus
shall be subject to Executive’s continued employment with the Company through
the date of payment, and shall be paid between January 1st and March 15th of the
calendar year following the calendar year to which it relates.  Executive also
shall be eligible for annual equity incentive compensation awards, as determined
by the Compensation Committee of the Board.

(c)Benefits.  During the Term, Executive shall be eligible to participate in the
medical, dental, 401(k), profit sharing or pension plans, life insurance plans,
disability income plans and other employee benefit plans, programs and
arrangements as in effect from time to time for senior executives of the Company
generally, consistent with the terms thereof and as such plans, programs and
arrangements as may be amended from time to time.

(d)Vacation.  During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policies, but Executive shall be entitled
to a minimum of three (3) weeks of paid time-off per year.  Any vacation shall
be taken at the reasonable and mutual convenience of the Company and Executive.

(e)Expenses.  During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to, or professional activities on behalf of,
the Company in accordance with the Company’s expense reimbursement Policy.

 

2

 

 

--------------------------------------------------------------------------------

 

(f)Key Person Insurance.  At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit.  The
Company shall have the right to determine the amount of insurance and the type
of policy.  Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy. Upon termination of employment for
any reason, at the option of Executive, such insurance policy shall be assigned
to Executive by the Company, and thereafter the Company shall have no obligation
to pay any premiums or other amounts relating to such insurance policy due and
payable after the termination of Executive’s employment.

3.

Termination.

The Company and Executive acknowledge that Executive’s employment during the
Term will be at-will, as defined under applicable law, and that Executive’s
employment with the Company during the Term may be terminated by the Company or
Executive, as applicable, without any breach of this Agreement under the
following circumstances:

(a)Circumstances.

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii)Disability.  If Executive has incurred a Disability (as defined below), the
Company may terminate Executive’s employment.  “Disability” shall mean, at any
time the Company or any of its affiliates sponsors a long-term disability plan
for the Company’s employees, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits; provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time.  The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan.  At any time
the Company does not sponsor a long-term disability plan for its employees,
Disability shall mean Executive’s inability to perform, with reasonable
accommodation, the essential functions of Executive’s position hereunder for a
total of ninety (90) days during any one-year period as a result of incapacity
due to mental or physical illness.  Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.  Should a dispute
occur between Executive and the Company concerning whether or not a Disability
exists, a doctor selected by Executive and a doctor selected by the Company
shall be entitled to examine Executive.  If the opinion of Executive’s doctor
and the Company’s doctor conflict, Executive’s doctor and the Company’s doctor
shall agree upon a third doctor, whose opinion shall be binding.

 

3

 

 

--------------------------------------------------------------------------------

 

(iii)Termination by the Company.  The Company may terminate Executive’s
employment with or without “Cause” (as defined below).

(iv)Resignation by Executive.  Executive may terminate his employment with the
Company by resignation with or without “Good Reason” (as defined below).

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, and (ii) specifying a Date of Termination (as defined below) which,
if submitted by Executive, shall be at least thirty (30) days following the date
of such notice (a “Notice of Termination”); provided, however, that in the event
that Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, change the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination and is
prior to the date specified in such Notice of Termination.  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion.  For purposes of this Agreement,
“Date of Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; or (ii) if Executive’s
employment is terminated pursuant to Section 3(a)(ii) – (iv) either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to this Section 3(b), whichever is earlier.

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a),
Executive (or Executive’s estate) shall be entitled to receive the sum
of:  (i) the portion of Executive’s Annual Base Salary earned through the Date
of Termination but not yet paid to Executive; (ii) any expenses owed to
Executive pursuant to Section 2(e); and (iii) any amount accrued and arising
from Executive’s participation in, or vested benefits accrued under any employee
benefit plans, programs or arrangements, including, without limitation, any
401(k), profit sharing or pension plan (collectively, the “Company
Arrangements”), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.

 

4

 

 

--------------------------------------------------------------------------------

 

(d)Severance on Termination Without Cause or Resignation for Good Reason.

(i)Standard Severance.  If, during the Term, Executive’s employment is
terminated by the Company without Cause (and for purposes hereof the non-renewal
of the Term by the Company shall be deemed termination by the Company of
Executive’s employment without Cause) or by Executive due to resignation for
Good Reason, then, subject to Executive signing on or before the forty-fifth
(45th) day following Executive’s Separation from Service (as defined below), and
not revoking, a release of claims in substantially the form attached hereto as
Exhibit A (the “Release”), and Executive’s continued compliance with Section 4,
Executive shall receive, in addition to the compensation set forth in
Section 3(c), the following:

(A)an amount equal to Executive’s then current Annual Base Salary, payable in a
lump sum on the First Payment Date (as defined below);

(B)an amount equal to Executive’s pro-rata target Annual Bonus for the fiscal
year in which the termination occurs, such pro-rata amount calculated by
multiplying the Executive’s target Annual Bonus for the fiscal year in which the
termination occurs by a fraction (the “Termination Fraction”) where the
numerator is the number of days that have elapsed in the fiscal year through and
including the date of termination and the denominator is 365, payable in a lump
sum on the First Payment Date; provided, however, that the aggregate amount of
such pro-rated target Annual Bonus shall in no event be less than the Annual
Bonus paid by the Company to Executive with respect to the immediately prior
fiscal year multiplied by the Termination Fraction;

(C)for the twelve (12) month period following Executive’s Separation from
Service (or, if earlier, the date on which the applicable continuation period
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) expires), the Company shall arrange to provide Executive and his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Separation from Service with health (including
medical and dental) insurance benefits substantially similar to those provided
to such dependents immediately prior to the date of such Separation from
Service.  If the Company is not reasonably able to continue health insurance
benefits coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third party insurance sources.  If
any of the Company’s health benefits are self-funded as of the date of
Executive’s Separation from Service, or if the Company cannot provide the
foregoing benefits in a manner that exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or that is otherwise compliant
with applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), instead of providing continued health insurance benefits as
set forth above, the Company shall instead pay to Executive an amount equal to
twelve (12) multiplied by the monthly premium Executive would be required to pay
for continuation coverage pursuant to the COBRA for his eligible dependents who
were covered under the Company’s health plans as of the date of Executive’s

 

5

 

 

--------------------------------------------------------------------------------

 

Separation from Service (calculated by reference to the premium as of the date
of Separation from Service), which amount shall be paid on the First Payment
Date; and

(D)acceleration of the vesting of Executive’s outstanding awards of equity
compensation (including, without limitation, stock options, stock appreciation
rights, restricted stock awards, and restricted stock units) otherwise scheduled
to vest during the Restriction Period (as defined below), with all
performance-based vesting criteria, if any, applicable to such awards that
otherwise would vest on or prior to the expiration of the Restriction Period
deemed satisfied at target.

(ii)Change of Control Severance.  Notwithstanding the foregoing clause (i) to
the contrary, in the event of the termination of the Executive’s employment by
the Company without Cause or by Executive due to a resignation for Good Reason,
in either case during the period beginning three (3) months immediately prior to
a “Change of Control” (as defined below) and ending twelve (12) months
immediately following a Change of Control (as defined below) then, subject to
Executive signing on or before the forty-fifth (45th) day following Executive’s
Separation from Service and not revoking a Release, and Executive’s continued
compliance with Section 4, Executive shall receive, in addition to the
compensation set forth in Section 3(c) and in lieu of compensation set forth in
Section 3(d)(i), the following:

(A)an amount equal to twice Executive’s then current Annual Base Salary, payable
in a lump sum on the First Payment Date;

(B)an amount equal to twice Executive’s target Annual Bonus for the fiscal year
in which the termination occurs, payable in a lump sum on the First Payment
Date; provided, however, that the aggregate amount of such payment shall in no
event be less than twice the Annual Bonus paid by the Company to Executive with
respect to the immediately prior fiscal year;

(C)for the twenty-four (24) month period following Executive’s Separation from
Service (or, if earlier, the date on which the applicable continuation period
under COBRA, the Company shall arrange to provide Executive and his eligible
dependents who were covered under the Company’s health insurance plans as of the
date of Executive’s Separation from Service with health (including medical and
dental) insurance benefits substantially similar to those provided to such
dependents immediately prior to the date of such Separation from Service.  If
the Company is not reasonably able to continue health insurance benefits
coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third party insurance sources.  If
any of the Company’s health benefits are self-funded as of the date of
Executive’s Separation from Service, or if the Company cannot provide the
foregoing benefits in a manner that exempt from Section 409A of the Code or that
is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing

 

6

 

 

--------------------------------------------------------------------------------

 

continued health insurance benefits as set forth above, the Company shall
instead pay to Executive an amount equal to twenty-four (24) multiplied by the
monthly premium Executive would be required to pay for continuation coverage
pursuant to the COBRA for his eligible dependents who were covered under the
Company’s health plans as of the date of Executive’s Separation from Service
(calculated by reference to the premium as of the date of Separation from
Service), which amount shall be paid on the First Payment Date; and

(D)full vesting of Executive’s outstanding awards of equity compensation
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, and restricted stock units), with all performance-based
vesting criteria, if any, deemed satisfied at target.

(iii)Definition of Cause.  For purposes of this Agreement, the Company shall
have “Cause” to terminate Executive’s employment hereunder
upon:  (A) Executive’s dishonesty that is intended to materially injure the
business of the Company or its affiliates; (B) Executive’s conviction of a
felony; or (C) Executive’s wanton or willful dereliction of duties that is not
cured within thirty (30) days after Executive is provided written notice of such
dereliction of duties by the Company.

(iv)Definition of Good Reason.  For the sole purpose of determining Executive’s
right to severance payments as described above, the Executive’s resignation will
be for “Good Reason” if the Executive resigns within ninety (90) days after any
of the following events, unless Executive consents to the applicable
event:  (A) a decrease in Executive’s Annual Base Salary or annual target bonus
opportunity, (B) a material decrease in the Executive’s duties, authority or
areas of responsibility as are commensurate with such Executive’s title or
position (other than in connection with a corporate transaction where the
Executive continues to hold the position referenced in Section 1(c) above with
respect to the Company’s business, substantially as such business exists prior
to the date of consummation of such corporate transaction, but does not hold
such position with respect to the successor corporation),  (C) a change in
Executive’s title or reporting directly to the Board, or (D) the relocation of
the Executive’s primary office to a location more than thirty-five (35) miles
from the Company’s then current headquarters.  Notwithstanding the foregoing, no
Good Reason will have occurred unless and until Executive has:  (1) provided the
Company, within sixty (60) days of Executive’s knowledge of the occurrence of
the facts and circumstances underlying the Good Reason event, written-notice
stating with specificity the applicable facts and circumstances underlying such
finding of Good Reason; and (2) provided the Company with an opportunity to cure
the same within thirty (30) days after the receipt of such notice.

(v)Definition of Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean a Corporate Transaction, as such term is defined in the
Company’s 2009 Equity Incentive Plan, as in effect on the Effective Date.

(vi)No Mitigation.  Executive shall not be required to mitigate the amount of
any payment provided for in this Section 3(d) by seeking other employment or
otherwise,

 

7

 

 

--------------------------------------------------------------------------------

 

nor shall the amount of any payment or benefit provided for in this Section 3(d)
be reduced by any compensation earned by Executive as the result of employment
by another employer or self-employment or by retirement benefits.

(e)No Other Compensation.  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided in this Section 3, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts hereunder
(if any) shall cease upon the termination of Executive’s employment
hereunder.  In the event that Executive’s employment is terminated by the
Company for any reason other than being terminated without Cause or if Executive
resigns without Good Reason, Executive’s sole and exclusive remedy shall be to
receive the payments and benefits described in Section 3(c).  Executive shall
not be required to mitigate the amount of any payment provided for in this
Section 3 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 3 be reduced by any compensation
earned by Executive as the result of employment by another employer or
self-employment or by retirement benefits; provided, however, that loans,
advances or other amounts owed by Executive to the Company may be offset by the
Company against amounts payable to Executive under this Section 3.

(f)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

(g)Best Pay Provision

(i)If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to the
termination of Executive’s employment with the Company and its affiliates
(“Payment”), would (A) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (B) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either (1) the full amount of such Payment or (2) such lesser
amount (with cash payments being reduced  first, in reverse order of receipt,
then reduction of equity award vesting acceleration, with performance-based
vesting acceleration reduced before time-based vesting, proportional to each
performance-based vesting award, and time-based vesting acceleration reduced in
reverse order of scheduled vesting, then all other Payments pro-rata) as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

(ii)All determinations required to be made under this Section 3(g), including
whether and to what extent the Payments shall be reduced and the assumptions to
be utilized in arriving at such determination, shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the effective date of the Change of Control or, if such firm declines
to serve, such other nationally recognized certified public accounting firm as
may be designated by the Company (the

 

8

 

 

--------------------------------------------------------------------------------

 

“Accounting Firm”).   The Accounting Firm shall provide detailed supporting
calculations both to Executive and the Company at such time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any determination by the Accounting Firm shall be binding upon
Executive and the Company.  For purposes of making the calculations required by
this Section 3(g), the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.

4.

Restrictive Covenants.

(a)General.  Executive acknowledges that the Company has provided and, during
the Term, the Company from time to time will continue to provide Executive with,
access to its proprietary information.  Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree to the following provisions (A) against unfair competition,
(B) respecting Executive’s use of proprietary information and the protection of
such information, and (C) the ownership of inventions developed by Executive in
the course of Executive’s engagement or employment by or relationship with the
Company, which Executive acknowledges represent a fair balance of the Company’s
rights to protect its business and Executive’s right to pursue employment.

(b)Noncompetition; Nonsolicitation.

(i)Noncompetition.  Executive shall not, at any time during the Term, directly
or indirectly engage in, have any equity interest in, manage, provide services
to or operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes in any
material respect with any portion of the Business (as defined below) of the
Company anywhere in the world.  Nothing herein shall prohibit Executive from
being a passive owner of not more than two percent (2%) of the outstanding
equity interest in any entity that is publicly traded, so long as Executive has
no active participation in the business of such entity.  

(ii)Nonsolicitation.  Executive shall not, at any time during the Restriction
Period, directly or indirectly, recruit or otherwise solicit or induce any
business relation of the Company to (A) terminate or reduce its arrangement or
business with the Company, or (B) to otherwise change its relationship with the
Company.  Executive shall not, at any time during the Restriction Period,
directly or indirectly, either for Executive or for any other person or entity,
(x) intentionally solicit any employee or independent contractor of the Company
to terminate his or her employment or arrangement with the Company, or
(y) employ any such individual during his or her employment or engagement with
the Company and for a period of twelve (12) months after such individual
terminates his or her employment or engagement with the
Company.  Notwithstanding the foregoing, this Section 4(b)(ii) shall not
prohibit Executive from, directly or indirectly, either for Executive or for any
other person or entity, (i) engaging

 

9

 

 

--------------------------------------------------------------------------------

 

in general solicitation efforts not specifically targeting employees of the
Company or participating in job fair events or (ii) hiring any employee or
independent contractor of the Company who responds to any such general
employment solicitation effort.

(iii)Blue Penciling.  In the event the terms of this Section 4(b) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

(c)Proprietary Information and Inventions Agreement.  Executive and the Company
have executed the Company’s standard Proprietary Information and Inventions
Agreement, which agreement is attached hereto as Exhibit B and incorporated
herein by reference (the “Proprietary Information and Inventions
Agreement”).  Executive agrees to perform each and every obligation of his
therein contained.

(d)Return of Property.  Upon termination of Executive’s employment with the
Company for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

(e)Non-Disparagement.  Each Party (which, in the case of the Company, shall mean
its officers and the members of the Board) agrees, during the Term and following
the Date of Termination, to refrain from Disparaging (as defined below) the
other Party and its affiliates, including, in the case of the Company, any of
its services, technologies or practices, or any of its directors, officers,
agents, representatives or stockholders, either orally or in writing.  Nothing
in this paragraph shall preclude any Party from making truthful statements that
are reasonably necessary to comply with applicable law, regulation or legal
process, or to defend or enforce a Party’s rights under this Agreement.  For
purposes of this Agreement, “Disparaging” means remarks, comments or statements,
whether written or oral, that are intended to impugn the character, integrity,
reputation or abilities of the person or entity being disparaged.

(f)Definitions.  As used in this Section 4, (i) the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company, as such business may be
expanded or altered by the Company during the Term; and (iii) the term
“Restriction Period” shall mean the period beginning on the Effective Date and
ending on the date that is twelve (12) months following the Date of Termination.

(g)Rights and Remedies Upon Breach.  It is recognized and acknowledged by
Executive that a breach of the covenants contained in this Section 4 may cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate.  Accordingly,

 

10

 

 

--------------------------------------------------------------------------------

 

Executive agrees that in the event of a breach of any of the covenants contained
in this Section 4, in addition to any other remedy which may be available at law
or in equity, the Company will be entitled to specific performance and
injunctive relief.  In addition, in the event Executive breaches any of the
provisions of this Section 4, as finally determined by a court of competent
jurisdiction, and such breach is not cured within thirty (30) days after receipt
by Executive of written notice thereof from the Company, the Company shall be
entitled to immediately cease all payments under Section 3(d) above.

(h)Acknowledgment by Executive.  Executive has carefully read and considered the
provisions of this Section 4, and, having done so, agrees that the restrictions
set forth in this Section 4, including, but not limited to, the Restriction
Period, are fair and reasonable and are reasonably required for the protection
of the interests of the Company and its parent or subsidiary corporations,
officers, directors, shareholders, and other employees.

5.

Indemnification.

Executive shall be entitled to indemnification as a director, officer and
employee of the Company and its affiliates as provided in Article IX of the
Bylaws of the Company, without regard to any future changes in Executive’s
assignment or position.  In addition, to the extent the Company obtains
insurance providing coverage or indemnification for other directors, officers or
employees, or enters into any agreements with any other directors, officers or
employees which provide such director, officer or employee with rights to
indemnification, Executive shall be included as a named insured in such policy
and/or granted the same rights to indemnification as are provided in such other
agreements.  

6.

Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
affiliate or to any successor to all or substantially all of the business or the
assets of the Company (by merger or otherwise), and may collaterally assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its affiliates.  The Company shall require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that no such assumption shall
relieve the Company of its obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of the Company, Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as
applicable.  None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will or operation of law.  Notwithstanding the
foregoing, Executive shall be entitled, to the extent permitted under applicable
law and applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

 

11

 

 

--------------------------------------------------------------------------------

 

7.

Miscellaneous Provisions.

(a)Governing Law; Venue.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of California without
reference to the principles of conflicts of law of the State of California or
any other jurisdiction, and where applicable, the laws of the United
States.  Any suit brought hereon shall be brought in the state or federal courts
sitting in San Diego, California, the Parties hereby waiving any claim or
defense that such forum is not convenient or proper.  Each Party hereby agrees
that any such court shall have in personam jurisdiction over him or it and
consents to service of process in any manner authorized by California law.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company:

 

Sorrento Therapeutics, Inc.

9380 Judicial Drive

San Diego, CA 92121

Attention:

Chairman of the Board of Directors

Facsimile:

(858) 210-3759

 

(ii)If to Executive, at the last address that the Company has in its personnel
records for Executive, with a copy to:

 

Sills Cummis & Gross P.C.

One Riverfront Plaza

Newark, NJ  07102

Attention:

Ira A. Rosenberg, Esq.

Facsimile:

(973) 643-6500; or

 

(iii)At any other address as any Party shall have specified by notice in writing
to the other Party.

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(e)Entire Agreement.  The terms of this Agreement, together with the Proprietary
Information and Inventions Agreement, are intended by the Parties to be the
final expression of

 

12

 

 

--------------------------------------------------------------------------------

 

their agreement with respect to the subject matter hereof and supersede all
prior understandings and agreements, whether written or oral, including, without
limitation, any offer letter, employment or consulting agreement between the
Company and Executive.  For the avoidance of doubt, this Agreement supersedes
and replaces that certain Employment Agreement dated September 21, 2012 between
the Parties, as amended.  The Company shall be entitled to enforce any and all
such agreements against Executive to ensure that the Company receives the
benefit of all such agreements.  The Parties further intend that this Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company.  By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both the
Parties.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.

(i)Arbitration.  Both Executive and the Company agree to submit any and all
disputes, controversies, or claims based upon, relating to, or arising from your
employment by the Company (other than workers’ compensation claims) or the
terms, interpretation, performance, breach, or arbitrability of this Agreement
to final and binding arbitration before a single neutral arbitrator in San Diego
County, California.  Subject to the terms of this paragraph, the arbitration
proceedings shall be initiated in accordance with, and governed by, the
applicable

 

13

 

 

--------------------------------------------------------------------------------

 

rules (the “Rules”) for the resolution of employment disputes of the American
Arbitration Association (“AAA”) (such rules previously referred to as the
National Rules for the Resolution of Employment Disputes).  The Executive
acknowledges that a copy of the current Rules have been provided to him.  The
arbitrator shall be appointed by agreement of the Parties hereto or, if no
agreement can be reached, by the AAA pursuant to its Rules.  Notwithstanding the
Rules, the Parties may take discovery in accordance with Sections 1283.05(a)-(d)
of the California Code of Civil Procedure (but not subject to the restrictions
of Section 1283.05(e)), and prior to the arbitration hearing the Parties may
file, and the arbitrator shall rule on, pre-trial motions such as demurrers and
motions for summary judgment (applying the procedural standard embodied in
Rule 56 of the Federal Rules of Civil Procedure).  The time for filing such
motions shall be determined by the arbitrator.  The arbitrator will rule on all
pre-trial motions at least ten (10) business days prior to the scheduled hearing
date.  Arbitration may be compelled, the arbitration award shall be enforced,
and judgment thereon shall be entered, pursuant to the California Arbitration
Act (Code of Civil Procedure §§ 1280 et seq.).  Each Party shall bear his or its
own attorneys’ fees and costs (including expert witness fees) incurred in
connection with the arbitration; provided, however, Executive and the Company
agree that, to the extent permitted by law, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees to the prevailing party.  The
Company shall bear all other costs and expenses of arbitration, including AAA’s
administrative fees and the arbitrator’s fees and costs.  If either Party is
required to compel arbitration of a dispute governed by this paragraph, the
Party prevailing in that proceeding shall be entitled to recover from the other
Party reasonable costs and attorneys’ fees incurred to compel arbitration.  This
Section 7(i) is intended to be the exclusive method for resolving any and all
claims by Executive or the Company against each other for payment of damages
under this Agreement or relating to Executive’s employment or service; provided,
however, that neither this Agreement nor the submission to arbitration shall
limit Executive’s or the Company’s right to seek provisional relief, including
without limitation injunctive relief, in any court of competent
jurisdiction.  Both Executive and the Company expressly waive their respective
rights to a jury trial.

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold.  The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 3, 4 and 7 shall survive any termination of
this Agreement, subject to any time limits set forth therein.

 

14

 

 

--------------------------------------------------------------------------------

 

(m)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4(b) shall not be paid until the fifty-fifth (55th) day following
Executive’s Separation from Service (the “First Payment Date”).

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s
death.  Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the calendar
year following the calendar year in which the expense was incurred; provided,
that Executive submits Executive’s reimbursement request promptly following the
date the expense is incurred, the amount of expenses reimbursed in one calendar
year shall not affect the amount eligible for reimbursement in any subsequent
calendar year, other than medical expenses referred to in Section 105(b) of the
Code, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be

 

15

 

 

--------------------------------------------------------------------------------

 

considered a separate and distinct payment as permitted under
Section 409A.  Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

(n)Attorneys’ Fees.  The Company shall reimburse Executive for Executive’s
attorneys' fees and tax consultant/advisor fees, up to $10,000 in the aggregate,
incurred in connection with the review and negotiation of this Agreement and the
documents and agreements related hereto.

8.

Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

 

 

16

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

COMPANY

By:

/s/ William Marth

Name:

William Marth

Title:

Chairperson of the Board of Directors

 

 

 

EXECUTIVE

By:

/s/ Henry Ji, Ph.D.

Name:

Henry Ji, Ph.D.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit  A – Release Agreement

GENERAL RELEASE OF ALL CLAIMS

This General Release of all Claims (this “Agreement”) is entered into by Henry
Ji, Ph.D. (the “Employee”) and Sorrento Therapeutics, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), effective as
of _____________________, but subject to the Employee’s right to revoke as set
forth in Section 3(c).  In consideration of the promises set forth herein, the
Employee and the Company agree as follows:

1.Return of Property.  All files, access keys and codes, desk keys, ID badges,
computers, records, manuals, electronic devices, computer programs, papers,
electronically stored information or documents, telephones and credit cards, and
any other property of the Company or any affiliate thereof previously in the
Employee’s possession or control has been returned to the Company.

2.Severance.  The Company shall pay/provide to the Employee the amounts/benefits
set forth in Section 3(d)[(i)(ii)]1 of that certain Amended and Restated
Employment Agreement between the Company and the Employee dated as of May 9,
2017 (as may be amended or restated from time to time) (the “Employment
Agreement”)) in accordance with, and subject to, the provisions of the
Employment Agreement.

3.General Release and Waiver of Claims.

(a)Release.  Having consulted with counsel, the Employee, on behalf of
him/herself  and each of his/her respective heirs, executors, administrators,
representatives, agents, insurers, successors and assigns (collectively, and
including the Employee, the “Releasors”) hereby irrevocably and unconditionally
releases and forever discharges the Company, its subsidiaries and affiliates
(including without limitation Francisco Partners) and each of their respective
officers, employees, directors, members, shareholders, parents, subsidiaries and
agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, whether known or unknown, arising out of (i)
the Employee’s employment relationship with and service as an employee, officer
or director of the Company or any parents, subsidiaries or other affiliated
companies and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that the Employee does not
release, discharge or waive any rights to (i) payments and benefits provided
under this Agreement, (ii) benefit claims under any employee benefit plans in
which Employee is a participant by virtue of his/her employment with the Company
arising after the execution of this Agreement by Employee, and (iii) any
indemnification rights the Employee may have in accordance with applicable law
or under any director and officer liability insurance maintained by the Company
with respect to liabilities arising as a result of the Employee’s service as an
officer, if applicable, and employee of the

 

1 

Appropriate section to be referenced

 

1

 

 

--------------------------------------------------------------------------------

 

Company.  This Paragraph 3(a) does not apply to any Claims that the Releasors
may have as of the date the Employee signs this Agreement arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”) or any other
claims that may not be released as a matter of law.  Claims arising under ADEA
are addressed in Paragraph 3(c) of this Agreement.

(b)Unknown Claims.  The Employee acknowledges that he/she may hereafter discover
Claims or facts in addition to or different from those which the Employee now
knows or believes to exist with respect to the subject matter of this release
and which, if known or suspected at the time of executing this release, may have
materially affected this release or the Employee’s decision to enter into
it.  Nevertheless, the Employee, on behalf of him/herself and the other
Releasors, hereby waives any right or Claim that might arise as a result of such
different or additional Claims or facts.  In addition, the Employee, on behalf
of him/herself and the other Releasors, hereby waives any and all rights and
benefits conferred upon him/her and the other Releasors by the provisions of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(c)Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to the Employee under this Agreement, the Employee, on
behalf of him/herself and the other Releasors, hereby unconditionally releases
and forever discharges the Releasees from any and all Claims arising under ADEA
that the Releasors may have as of the date the Employee signs this
Agreement.  By signing this Agreement, the Employee hereby acknowledges and
confirms the following: (i) the Employee was advised by the Company in
connection with his/her termination to consult with an attorney of his/her
choice prior to signing this Agreement and to have such attorney explain to the
Employee the terms of this Agreement, including, without limitation, the terms
relating to the Employee’s release of claims arising under ADEA, and the
Employee has in fact consulted with an attorney; (ii) the Employee was given a
period of not fewer than 45 days to consider the terms of this Agreement and to
consult with an attorney of his/her choosing with respect thereto; (iii) the
Employee knowingly and voluntarily accepts the terms of this Agreement; and (iv)
the Employee is providing this release and discharge only in exchange for
consideration in addition to anything of value to which the Employee is already
entitled.  The Employee also understands that he/she has seven days following
the date on which he/she signs this Agreement within which to revoke the release
contained in this paragraph, by providing the Company with a written notice of
his/her revocation of the release and waiver contained in this paragraph.

(d)No Assignment.  The Employee represents and warrants that he/she has not
assigned any of the Claims being released under this Agreement.  The Company may
assign this Agreement, in whole or in part, to any affiliated company, including
subsidiaries of the Company, or any successor in interest to the Company.

 

2

 

 

--------------------------------------------------------------------------------

 

4.Proceedings.

(a)General Agreement Relating to Proceedings.  The Employee has not filed, and
except as provided in Paragraphs 4(b) and 4(c), the Employee agrees not to
initiate or cause to be initiated on his/her behalf, any complaint, charge,
claim or proceeding against the Releasees before any local, state or federal
agency, court or other body relating to his/her employment or the termination of
his/her employment, other than with respect to the obligations of the Company to
the Employee under this Agreement or any indemnification rights the Employee may
have as listed in Paragraph 3(a) (each, individually, a “Proceeding”), and
agrees not to participate voluntarily in any Proceeding.  The Employee waives
any right he/she may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

(b)Proceedings Under ADEA.  Paragraph 4(a) shall not preclude the Employee from
filing any complaint, charge, claim or proceeding challenging the validity of
the Employee’s waiver of Claims arising under ADEA (which is set forth in
Paragraph 3(c) of this Agreement).  However, both the Employee and the Company
confirm their belief that the Employee’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.

(c)Certain Administrative Proceedings.  In addition, Paragraph 4(a) shall not
preclude the Employee from filing a charge with, or participating in any
administrative investigation or proceeding by, the Equal Employment Opportunity
Commission, National Labor Relations Board, or another fair employment practices
agency.  The Employee is, however, waiving his/her right to recover money in
connection with any such charge or investigation.  The Employee is also waiving
his/her right to recover money in connection with a charge filed by any other
entity or individual, or by any federal, state or local agency.

5.Severability Clause.  In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

6.Nonadmission.  Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

7.Governing Law and Forum.  This Agreement and all matters or issues arising out
of or relating to your employment with the Company shall be governed by the laws
of the State of California applicable to contracts entered into and performed
entirely therein.  Any action to enforce this Agreement shall be brought solely
in the state or federal courts located in San Diego County, California

8.Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Corporation that cannot be mutually resolved by the parties to this Agreement
and their respective advisors and representatives shall be settled exclusively
by arbitration in accordance with the provisions of Section 7(i) of the
Employment Agreement.

 

3

 

 

--------------------------------------------------------------------------------

 

9.Notices.  Notices under this Agreement must be given as is specified in
Section 7(c) of the Employment Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS READ THIS AGREEMENT AND THAT HE/SHE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE/SHE HEREBY
EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS/HER OWN FREE WILL.

[The remainder of this page has intentionally been left blank]

 

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

“COMPANY”

 

 

 

By:

 

Name:

 

Dated:

 

 

“EMPLOYEE”

 

 

 

Dated:

 

 

 

 

 

 